 



Exhibit 10.1
AMERICAN GREETINGS CORPORATION
2007 OMNIBUS INCENTIVE COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT TO EMPLOYEE



     
Option
  Nonqualified option to purchase Class       Common Shares of American
Greetings Corporation (“AG”)
 
   
Exercise Price
  $      per share
 
   
Date of Grant
                  (the “Date of Grant”)
 
   
Vesting
  The option granted hereby will become exercisable in the manner set forth in
your Notice of Grant, as such term is defined below.
 
   

This STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated as of the Date of
Grant, is delivered by AG to the Associate (the “Grantee”) identified in the
notice of stock option grant (the “Notice of Grant”) delivered to Grantee.
RECITALS
The American Greetings Corporation 2007 Omnibus Incentive Compensation Plan (the
“Plan”) provides for the grant of options to purchase common shares of AG. The
Committee (as defined in the Plan) has decided to make a stock option grant as
an inducement for Grantee to promote the best interests of AG and its
shareholders. A copy of the Plan is provided herewith.
AGREEMENT
Grantee has or will receive a Notice of Grant, which, if accepted in accordance
with the instructions in such notice, will constitute Grantee’s binding
agreement with the following terms:



1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Plan and the Notice of Grant, which are incorporated herein by
reference and deemed a part of this Agreement, AG hereby grants to Grantee a
nonqualified stock option (the “Option”) to purchase the number and type of
common shares of AG (“Shares”) at an exercise price per Share as indicated in
the Notice of Grant. The Option will become exercisable according to Section 2
below.
2. Exercisability of Option.
     (a) The Option will become exercisable on the dates set forth under
“vesting” in the Notice of Grant, if Grantee is employed by AG on the applicable
date. The exercisability of the Option is cumulative, but will not exceed one
hundred percent (100%) of the Shares subject to the Option. If the foregoing
vesting schedule would produce fractional Shares, the number of Shares for which
the Option becomes exercisable will be rounded down to the nearest whole Share.
     (b) Notwithstanding the foregoing, the Option will become fully exercisable
on the date of Grantee’s death, Disability, or Retirement provided Grantee is
employed by AG on such date. For purposes of this Agreement, “Retirement” means
termination of Grantee’s employment after completing ten (10) or more years of
continuous service and attaining age sixty-five (65), and “Disability” means
that Grantee is “disabled” as such term is defined in Section 409A(a)(2) of the
Internal Revenue Code.
3. Term of Option.
     (a) The Option will have a term of ten (10) years from the Date of Grant
and will terminate at the expiration of that period, unless it is terminated at
an earlier date pursuant to the provisions of this Agreement or the Plan.
     (b) The Option will automatically terminate prior to the expiration of its
term of ten (10) years upon the happening of the first of the following events:
     (i) The expiration of the three (3) month period after Grantee’s employment
with AG terminates, if the termination is for any reason other than Disability,
Retirement, death or Cause (as defined below).
     (ii) The expiration of nine (9) months from the date of death or Disability
of Grantee if such death or Disability was the cause of, or occurred within
three (3) months after, termination of Grantee’s employment with AG.
     (iii) The date on which Grantee’s employment with AG terminates for Cause.
In addition, notwithstanding the prior provisions of this Section 3, if Grantee
engages in conduct that constitutes Cause after Grantee’s employment terminates,
the Option will immediately terminate.
Notwithstanding the foregoing, in no event may the Option be exercised after the
tenth anniversary of the Date of Grant. Any portion of the Option that is not
exercisable at the time Grantee ceases to be employed by AG will immediately
terminate. For purposes of this Agreement, the term “Cause” will have such
meaning as may be defined in any employment agreement between Grantee and AG
and, if none, will mean any one or more of the following: Grantee’s (i) fraud;
(ii) misappropriation of funds; (iii) commission of a felony or of an act or
series of acts which results in material injury to the business reputation of
AG; (iv) commission of a crime or act or series of acts involving moral
turpitude; (v) commission of an act or series of repeated acts of dishonesty
that is materially inimical to the best interests of AG; (vi) willful and
repeated failure to perform his or her duties, which failure has not been cured
in all substantial respects within fifteen (15) days after AG gives written
notice thereof to Grantee; or (vii) breach of any material provision of any
employment agreement with AG, which breach has not been cured in all substantial
respects within ten (10) days after AG gives written notice thereof to Grantee.
4. Exercise Procedures.
     (a) Subject to the provisions of Sections 2 and 3 above, Grantee may
exercise part or all of the exercisable Option by giving AG notice of Grantee’s
intent to exercise the Option in



 



--------------------------------------------------------------------------------



 



accordance with procedures communicated to Grantee from time to time, specifying
the number of Shares as to which the Option is to be exercised and the method of
payment. Payment of the exercise price will be made in accordance with
procedures established by the Committee from time to time based on the type of
payment being made but, in any event, prior to issuance of the Shares. Except as
otherwise determined by the Committee, Grantee will pay the exercise price
(i) in cash, (ii) by delivering common shares of AG, which will be valued at
their fair market value on the date of delivery, or by attestation to ownership
of common shares having a fair market value on the date of exercise equal to the
exercise price, (iii) with respect to an Option to purchase Class A common
shares, by delivery of a properly executed notice together with irrevocable
instructions to a broker to promptly deliver to AG the amount of sale proceeds
to pay the exercise price and related withholding taxes on the settlement date
that occurs after the date specified in the notice of exercise, (iv) with
respect to an Option to purchase Class B common shares, through attestation of
the ability to pay the exercise price followed by immediate tendering of such
shares to AG and its immediate repurchase of such shares in accordance with AG’s
articles of incorporation, (v) a combination of the foregoing, or (vi) by such
other method as the Committee may approve. The Committee may impose from time to
time such limitations as it deems appropriate on the use of common shares of AG
to exercise the Option.
     (b) The obligation of AG to deliver Shares upon exercise of the Option will
be subject to all applicable laws, rules, and regulations and such approvals by
governmental agencies as may be deemed appropriate by the Committee, including
such actions as AG’s counsel may deem necessary or appropriate to comply with
relevant securities laws and regulations.
     (c) All obligations of AG under this Agreement will be subject to the
rights of AG as set forth in the Plan to withhold amounts required to be
withheld for any taxes, if applicable. Except as otherwise determined by the
Committee, Grantee may elect to satisfy any tax withholding obligation of AG
with respect to the Option by having Shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state and local tax liabilities.
     5. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only Grantee may exercise the Option during Grantee’s
lifetime and, after Grantee’s death, the Option will be exercisable (subject to
the limitations specified in the Plan) solely by the legal representatives of
Grantee, or by the person who acquires the right to exercise the Option by will
or by the laws of descent and distribution, to the extent that the Option is
exercisable pursuant to this Agreement.
     6. Grant Subject to Plan Provisions. This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects will be interpreted in accordance with the Plan. The grant and exercise
of the Option are subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the Shares, (iii) changes in capitalization of AG
and (iv) other requirements of applicable law. The Committee will have the
authority to interpret and construe the Option pursuant to the terms of the
Plan, and its decisions will be conclusive as to any questions arising
hereunder.
7. No Employment or Other Rights. The grant of the Option will not confer upon
Grantee any right to be retained by or in the employ of AG and will not
interfere in any way with the right of AG to terminate Grantee’s employment at
any time. The right of AG to terminate at will Grantee’s employment at any time
for any reason is specifically reserved.
8. No Shareholder Rights. Neither Grantee, nor any person entitled to exercise
Grantee’s rights in the event of Grantee’s death, will have any of the rights
and privileges of a shareholder with respect to the Shares subject to the
Option, until the Shares have been issued upon the exercise of the Option.
9. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of Grantee under this Agreement
may not be sold, assigned, encumbered or otherwise transferred except, in the
event of the death of Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, AG may terminate the Option by notice to Grantee, and the Option and
all rights hereunder will thereupon become null and void. The rights and
protections of AG hereunder will extend to any successors or assigns of AG and
to AG’s parents, subsidiaries, and affiliates. This Agreement may be assigned by
AG without Grantee’s consent.
10. Applicable Law. The validity, construction, interpretation and effect of
this instrument will be governed by and construed in accordance with the laws of
the State of Ohio, without giving effect to the conflicts of laws provisions
thereof.
11. Notice. Except as otherwise described herein or as otherwise instructed by
AG from time to time, any notice to AG provided for in this instrument shall be
addressed to the principal executive office of AG to the attention of the Human
Resources Department, and any notice to Grantee will be addressed to such
Grantee at the current address shown on the payroll of AG, or to such other
address as Grantee may designate to AG in writing. Any notice shall be delivered
by hand, sent by facsimile, overnight delivery, or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.






AMERICAN GREETINGS CORPORATION
By:                                                         
GRANTEE
By electronically accepting the Notice of Grant in accordance with the
instructions in such notice, Grantee will be deemed a party to, and legally
bound by the terms of, this Agreement.


-2-

 